Case: 1:18-cv-00621 Document #: 72-1 Filed: 11/16/18 Page 1 of 3 PageID #:569




                     Exhibit A
     Case: 1:18-cv-00621 Document #: 72-1 Filed: 11/16/18 Page 2 of 3 PageID #:570




                    ILLINOIS STATE BOARD OF EDUCATION
                      IMPARTIAL DUE PROCESS HEARING



HP,

        Student,
                                                      Case No: 2017-0370
v.
                                                      Janet K. Maxwell-Wickett,
                                                      Impartial Hearing Officer
City of Chicago SD 299,

        School District.


                                  STATUS CALL ORDER

       On April 28, 2017, an initial status conference was scheduled in the above matter to
discuss the status of resolution/mediation. Participating in the conference were: Parent’s
counsel and District counsel.

        The parties advised that they intend to participate in a resolution session on May 5th.

        Therefore, a follow up Status Conference will be held on May 5th at 3:00 p.m. to
discuss the status of settlement after the conclusion of the resolution session. If the parties are
unable to resolve the outstanding issues, prehearing conference and due process hearing dates
will be set at that time.

        Prior to the initial status conference, Parent’s counsel requested via email that this
Hearing Officer provide her ruling regarding jurisdiction over Description of the Nature of the
Problem #6 contained in Parent’s DPCN. Issue #6 alleges that the District failed to provide all
LEP parent who speak Spanish in the District with qualified interpreters at special education
meetings and translation of key special education documents so that they can meaningfully
participate in the educational planning process of their children with disabilities from April 5,
2015 to the present. Proposed Resolution #7 -8 in Parent’s DPCN request this Hearing Officer
grant relief to all LEP Parents who speak Spanish with children with disabilities. The District
maintains that this Hearing Officer does not have the requisite jurisdiction to adjudicate this issue
pursuant to IDEA.

       Via email dated April 25th, this Hearing Officer indicated that she was inclined to agree
with District counsel. It is this Hearing Officer’s understanding that she has jurisdiction to
adjudicate the issue and award the requested relief, as it pertains to this Student, HP, and his
Parents. However, she invited the Parents to provide legal authority to support their position and
   Case: 1:18-cv-00621 Document #: 72-1 Filed: 11/16/18 Page 3 of 3 PageID #:571




the District an opportunity to respond. Parents indicated they there were not aware of any legal
authority under the IDEA which would entitle them to adjudication of issue #6 and the
corresponding relief sought. Based upon this Hearing Officer’s understanding of IDEA and
Parents’ inability to provide any legal authority to the contrary, it is the determination of this
Hearing Officer that she does not possess the requisite jurisdiction under IDEA to adjudicate
issue #6 or to award the relief sought in proposed resolution #7-8. Therefore, Issue #6 and
Proposed Resolution #7-8 are hereby stricken from Parents’ DPCN as they pertain to all LEP
Parents of children with disabilities who speak Spanish in the District.

       The parties are requested to advise this Hearing Officer immediately should there be any
change to the status of this matter.

IT IS SO ORDERED.

Entered: May 2, 2017                         /s/:   Janet K. Maxwell-Wickett
                                             Janet K. Maxwell-Wickett, Hearing Officer
                                             350 S. Northwest Highway, Suite 300
                                             Park Ridge, IL 60068
                                             Phone: (847) 430-3789
                                             Fax: (847) 305-5897
                                             Email: janet@maxwellwickettlaw.com
